Citation Nr: 1814756	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

2.  Whether new and material evidence has been received to reopen a claim for service connection for entitlement to service connection for skin disorder.

3.  Whether new and material evidence has been received to reopen a claim for Entitlement to service connection for dysthymic disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for substance abuse, to include as secondary to service-connected disabilities. 

5.  Entitlement to special monthly compensation for loss of a creative organ.



ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from July 2013 and August 2014 rating decisions from the Regional Office (RO) in North Little Rock, Arkansas.

In January 2017, the Veteran withdrew his request for a hearing; consequently, there remain no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).  Further, in December 2017, the Veteran informed the Board of his intention to remove his attorney and represent himself in all pending claims before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Claims for service connection for a depressive disorder and erectile dysfunction, including on a secondary basis, and a skin disability were denied in September 2009 and September 2001 rating decisions, respectively; the Veteran did not appeal these decisions, and no new and material evidence was received within a year of the notification of these decisions.

2.  Evidence associated with the claims file since September 2009 is not new and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction.

3.  Evidence associated with the claims file since September 2001 is not new and does not raise a reasonable possibility of substantiating the claim of entitlement to skin rash, to include eczema, contact dermatitis, allergic dermatitis, and tinea cruris.

4.  Evidence associated with the claims file since September 2009 is not new and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a depressive disorder, including dysthymia.

5.  The Veteran's substance abuse is considered the result of his willful misconduct and was not caused or aggravated by a service-connected disability.

6.  The Veteran does not have anatomical loss of or the loss of use of one or more creative organs related to his period of active service or caused or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2009 rating decision that denied service connection for erectile dysfunction, which was the last final denial with respect to this issue, is not new and material.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  Evidence received since the September 2001 rating decision that denied service connection for skin rash, to include eczema, contact dermatitis, allergic dermatitis, and tinea cruris, which was the last final denial with respect to this issue, is not new and material.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

3.  Evidence received since the September 2009 rating decision that denied service connection for a depressive disorder, which was the last final denial with respect to this issue, is not new and material.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

4.  Service connection on a direct basis for substance abuse is precluded as a matter of law.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

5.  The criteria for service connection for substance abuse as secondary to service-connected disabilities have not been met.  38 U.S.C §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

6.  The criteria for entitlement to special monthly compensation for loss of use of a creative organ have not been met. 38 U.S.C. §§ 1114(k), 5107 ( 2012); 38 C.F.R. §§ 3.350(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

In making all determinations, the Board must fully consider the lay assertions of record.  A veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

New and Material Evidence to Reopen Claims for Erectile Dysfunction and Depressive Disorder

In September 2009, the RO denied the Veteran's claims for service connection for erectile dysfunction and a depressive disorder on the basis that his erectile dysfunction was caused by medication used to treat nonservice-connected disabilities and because the evidence did not show that depressive disorder was related to service or his service-connected lumbosacral strain or genital herpes.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the September 2009 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

With respect to the erectile dysfunction claim, the new evidence consists of numerous VA treatment records showing a history of and treatment for erectile dysfunction.  However, none of these records establishes that the Veteran's erectile dysfunction is related to his period of military service or is secondary to his service-connected disabilities.  In fact, an August 2012 record states, "[d]iscussed with staff and advise cocaine abuse most likely cause of intermittent erectile dysfunction."  Specifically, the Veteran has not presented any evidence to demonstrate his erectile dysfunction is a side-effect of medications used to treat his service-connected disabilities, as he contends.  See 38 C.F.R. § 3.310.  Although the Veteran's evidence is new, it does not have a reasonable possibility of substantiating the claim.  In turn, reopening the Veteran's claim of entitlement to service connection for erectile dysfunction is not warranted.  See 38 C.F.R. § 3.156(a).     

Likewise, with respect to the depressive disorder claim, any new evidence likewise does not establish that the Veteran has a depressive disorder, including dysthymia, related to his period of military service or secondary to his service-connected disabilities.  See 38 C.F.R. § 3.310.  Any new evidence does not have a reasonable possibility of substantiating the claim.  In turn, reopening the Veteran's claim of entitlement to service connection for a depressive disorder is not warranted.  See 38 C.F.R. § 3.156(a).

New and Material Evidence to Reopen Claim for Service Connection for Skin Rash

In September 2001, the RO denied the Veteran's claim for service connection for skin rash, including eczema, contact dermatitis, allergic dermatitis, and tinea cruris (skin rash) on the basis that the probative evidence of record did not establish that his skin rash was incurred in or caused by military service.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Accordingly, the September 2001 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.

As noted above, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

The Veteran's newly submitted evidence includes VA treatment records.  The newly submitted evidence does not establish that the Veteran has a current skin rash that was incurred in or caused by his period of active service.  Accordingly, reopening the Veteran's claim or entitlement to service connection for skin rash is not warranted.  See 38 C.F.R. § 3.156(a).     

Service Connection for Substance Abuse 

The Veteran claims entitlement to service connection for substance abuse, to include as secondary to service-connected disabilities.  As an initial matter service connection on a direct basis for substance abuse is precluded by law.  VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993). Therefore, service connection for substance abuse as directly related to active duty service must be denied as a matter of law.

To warrant entitlement to secondary service connection, the Veteran needs to establish that his current disability was caused or aggravated by his service-connected disabilities.  38 C.F.R. § 3.310.

The Board acknowledges the Veteran's treatment records indicate a current diagnosis of substance abuse.  The Veteran was afforded a VA examination in January 2016 and that examiner did not find that the Veteran's substance abuse issues were caused or aggravated by his service-connected disabilities.  The examiner specifically found that the Veteran's substance abuse problems were "less than likely" due to his service-connected physical disabilities.

Service connection is possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability. 38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, the Veteran is currently service-connected for recurrent genital herpes and a lumbosacral strain. However, the preponderance of the evidence of record is against a finding that the Veteran's substance abuse was caused or aggravated by his service-connected disabilities.  Thus, service connection for substance abuse as secondary to a service-connected disability is not warranted.

The Board is sympathetic to the Veteran's assertions that his substance abuse should be service connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, service connection for substance abuse, to include as secondary to service-connected disabilities must be denied.  See 38 U.S.C. § 5107(b).

Special Monthly Compensation for Loss of a Creative Organ

Subject to certain limitations, special monthly compensation is payable under 38 U.S.C. § 1114 (k) for each anatomical loss of or the loss of use of one or more creative organs as a result of a service-connected disability.  38 C.F.R. § 3.350(a).

As discussed above, the Board has found there is not new and material evidence to reopen the Veteran's claim for service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  Accordingly, the September 2009 rating decision denying the Veteran's claim for service connection for erectile dysfunction is a final determination of the Veteran's claim.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

As the Veteran's claim for erectile dysfunction remains denied, a claim for entitlement to special monthly compensation on account of loss of use of a creative organ due to erectile dysfunction is not warranted.  Therefore, the claim is denied.
   


ORDER

The petition to reopen a claim for service connection for erectile dysfunction, to include as secondary to service-connected disabilities, based on the submission of new and material evidence, is denied.

The petition to reopen a claim for service connection for skin disorder, based on the submission of new and material evidence, is denied.

The petition to reopen a claim for service connection for a depressive disorder, to include as secondary to service-connected disabilities, based on the submission of new and material evidence is denied.

Entitlement to service connection for substance abuse, to include as secondary to service-connected disabilities, is denied. 

Entitlement to special monthly compensation for loss of a creative organ is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).


Department of Veterans Affairs


